Citation Nr: 9905906	
Decision Date: 03/03/99    Archive Date: 03/11/99

DOCKET NO.  96-16 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to the assignment of a higher disability 
evaluation for pulmonary alveolitis and fibrosis, with 
clubbing of the fingers and toes, currently evaluated as 60 
percent disabling.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Associate Counsel

INTRODUCTION

The veteran served on active duty from October 1987 to 
October 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1994 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Indianapolis, Indiana, which granted service 
connection for clubbing of the digits of the upper and lower 
extremities, with a noncompensable (zero percent) evaluation 
assigned, and denied service connection for a low back 
disorder.  In a September 1995 rating action, the RO assigned 
a 60 percent evaluation for pulmonary alveolitis and 
fibrosis, with clubbing of the fingers and toes; however, as 
the 60 percent evaluation is less than the maximum available 
under applicable diagnostic criteria, the issue of the 
evaluation for this disorder remains viable on appeal.  See 
AB v. Brown, 6 Vet. App. 35, 38 (1993).

The veteran also initiated an appeal of the RO's February 
1994 denials of service connection for defective vision and 
hearing loss.  However, during his November 1994 RO hearing, 
he withdrew those issues from appellate status.  See 38 
C.F.R. § 20.204 (1998).

The claim of entitlement to an evaluation in excess of 60 
percent for pulmonary alveolitis and fibrosis, with clubbing 
of the fingers and toes, will be addressed in the REMAND 
section of this decision.


FINDING OF FACT

There is no competent medical evidence of a nexus between a 
current low back disorder and service.

CONCLUSION OF LAW

The claim of entitlement to service connection for a low back 
disorder is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(a) 
(1998).  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (1998).  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1998).  Additionally, certain 
chronic diseases, including arthritis, may be presumed to 
have been incurred during service if manifested to a 
compensable degree within one year of separation from active 
military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (1998). 

The initial question which must be answered in this case, 
however, is whether the veteran has presented a well-grounded 
claim for service connection.  The veteran has "the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual" that a claim is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991); Robinette v. 
Brown, 8 Vet. App. 69, 73 (1995).  A well-grounded claim is 
"a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
In the absence of evidence of a well-grounded claim, there is 
no duty to assist the claimant in developing the facts 
pertinent to his claim, and the claim must fail.  See Grivois 
v. Brown, 6 Vet. App. 136, 140 (1994); Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate "medical evidence of a 
current disability; medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury."  Savage v. Gober, 10 Vet. App. 488, 493 (1997); 
see Epps v. Gober, 126 F.3d 1464, 1468-69 (Fed. Cir. 1997); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995); see also 
Grottveit v. Brown, 5 Vet. App. at 93.  The nexus requirement 
may be satisfied by evidence showing that a chronic disease 
subject to presumptive service connection was manifested to a 
compensable degree within the prescribed period.  See Traut 
v. Brown, 6 Vet. App. 495, 497 (1994); Goodsell v. Brown, 5 
Vet. App. 36, 43 (1993).  

The United States Court of Veterans Appeals (Court) has 
recently indicated that, alternatively, a claim may be well 
grounded based on application of the rule for chronicity and 
continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b) (1998).  The Court held that the chronicity 
provision applies where there is evidence, regardless of its 
date, which shows that a veteran had a chronic condition 
either in service or during an applicable presumption period 
and that the veteran still has such a condition.  Savage v. 
Gober, 10 Vet. App. at 495-97.  That evidence must be 
medical, unless it relates to a condition that the Court has 
indicated may be attested to by lay observation.  Id.  If the 
chronicity provision does not apply, a claim may still be 
well grounded or reopened on the basis of 38 C.F.R. 
§ 3.303(b) "if the condition is observed during service or 
any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology."  Savage v. Gober, 10 Vet. App. at 498.  

The veteran's service medical records indicate that, in 
September 1990, he complained of left buttock pain.  Mild 
swelling was noted, and an assessment of soft tissue trauma 
to the lower back was rendered.  However, the veteran's 
September 1991 separation examination report and Report of 
Medical History were entirely negative for complaints of, or 
treatment for, any back symptomatology. 

In November 1993, the veteran underwent a VA spine 
examination, which revealed no postural abnormalities, fixed 
deformity, pain on motion, or neurological involvement.  
However, the examiner rendered an assessment of mechanical 
low back pain.  Lumbosacral spine x-rays from that same month 
were within normal limits.  Also, April 1995 x-rays of the 
sacroiliac joints were within normal limits.

In this case, even assuming that the veteran currently 
suffers from a low back disorder, there is no competent 
medical evidence suggesting a nexus between such a disorder 
and service.  There is also no evidence whatsoever of 
arthritis of the lumbosacral spine.  Indeed, the only 
evidence of record suggesting a link between the veteran's 
claimed disorder and service is his lay opinion, as indicated 
during his November 1994 VA hearing.  However, the Board 
would point out that the veteran has not been shown to 
possess the medical expertise necessary to establish a nexus 
between a currently diagnosed disorder and service.  See 
Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1991).  Therefore, the 
veteran's lay contentions, alone, do not provide a sufficient 
basis upon which to find this claim to be well grounded.  See 
Grottveit v. Brown, 5 Vet. App. at 93.  Moreover, there is no 
evidence that the veteran's claimed disorder was chronic in 
service, and, to the extent that the veteran's assertions in 
this case constitute evidence of continuity of symptomatology 
since service, the Board notes that competent evidence has 
not been submitted that relates a present condition to that 
symptomatology.  See Savage v. Gober, supra.

A well-grounded claim must be supported by evidence, not 
merely allegations.  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  Here, the veteran has not met his burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that his claim for service 
connection for a low back disorder is well grounded.  In the 
absence of competent medical evidence to support the 
veteran's claim, this claim must be denied as not well 
grounded.  Since this claim is not well grounded, the VA has 
no further duty to assist the veteran in developing the 
record to support his claim.  See Epps v. Gober, 126 F.3d at 
1467-68 ("there is nothing in the text of § 5107 to suggest 
that [VA] has a duty to assist a claimant until the claimant 
meets his or her burden of establishing a 'well-grounded' 
claim").

In this case, the RO denied the veteran's claim for service 
connection for a low back disorder on the merits in the 
appealed February 1994 rating decision, while the Board has 
denied this claim as not well grounded.  Nevertheless, 
regardless of the basis of the RO's denial, the Board 
observes that the Court has held that when an RO does not 
specifically address the question of whether a claim is well 
grounded but, instead, proceeds to adjudication on the 
merits, "there is no prejudice to the appellant solely from 
the omission of the well-grounded-claim analysis."  Meyer v. 
Brown, 9 Vet. App. 425, 432 (1996). 

Furthermore, the Board is not aware of the existence of 
additional relevant evidence that could serve to make the 
veteran's claim well grounded.  As such, there is no further 
duty on the part of the VA under 38 U.S.C.A. § 5103(a) (West 
1991) to notify the veteran of the evidence required to 
complete his application for service connection for the 
claimed disability.  See McKnight v. Gober, 131 F.3d 1483, 
1484-85 (Fed. Cir. 1997).


ORDER

A well-grounded claim not having been submitted, service 
connection for a low back disorder is denied.


REMAND

The VA has a duty to assist the veteran in the development of 
facts pertinent to his claim of entitlement to an evaluation 
in excess of 60 percent for pulmonary alveolitis and 
fibrosis, with clubbing of the fingers and toes.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.103 (1998).  This duty 
includes conducting a thorough and contemporaneous medical 
examination of the veteran.  See Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994).  If an examination report is 
incomplete, the Board must await its completion, or order a 
new examination, before deciding the veteran's claim.  
Abernathy v. Principi, 3 Vet. App. 461, 464 (1992).  

In this case, the RO has evaluated the veteran's pulmonary 
alveolitis and fibrosis, with clubbing of the fingers and 
toes, at the 60 percent rate under 38 C.F.R. § 4.97, 
Diagnostic Code 6825 (1998) and 38 C.F.R. § 4.97, Diagnostic 
Code 6802 (1996). See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991) (where the law or regulations change while a 
case is pending, the version most favorable to the claimant 
applies, absent congressional intent to the contrary).  Under 
the revised criteria of Diagnostic Code 6825, a 100 percent 
evaluation is warranted for diffuse interstitial fibrosis, 
with forced vital capacity (FVC) of less than 50 percent of 
predicted value, or; diffusion capacity of the lung for 
carbon monoxide by the single breath method (DLCO(SB)) of 
less than 40 percent of predicted value, or; maximum exercise 
capacity of less than 15 ml/kg/min oxygen consumption with 
cardiorespiratory limitation, or; cor pulmonale or pulmonary 
hypertension, or; the requirement of outpatient oxygen 
therapy.  A review of VA examination reports from April 1995 
and August 1997 indicates that pulmonary testing results for 
FVC and DLCO(SB) have been provided, but these reports are 
negative for specific findings regarding the remaining 
criteria for a 100 percent evaluation under Diagnostic Code 
6825.  Further, as the Board must review the veteran's claim 
under the old and the revised criteria pursuant to Karnas, 
any newly obtained findings should make reference to the old 
criteria.

Finally, the Board notes that the veteran indicated that he 
was receiving treatment by the VA as well as a private 
physician, a Dr. Rogers in Scottsburg, Indiana.  The RO 
should ensure that all medical records relevant to this claim 
are obtained and associated with the assembled records.

Accordingly, in order to fully and fairly adjudicate the 
veteran's claim, this case is REMANDED to the RO for the 
following action:

1.  The RO should request that the 
veteran identify all sources of medical 
treatment received for his service-
connected pulmonary alveolitis and 
fibrosis with clubbing of the fingers and 
toes since 1996, and that he furnish 
signed authorizations for release to the 
VA of private medical records in 
connection with each non-VA medical 
source he identifies.  Copies of the 
medical records from all sources he 
identifies, and not currently of record, 
should then be requested and associated 
with the claims folder.

2.  The RO should schedule the veteran 
for a VA examination, with an appropriate 
examiner, to determine the nature and 
extent of his pulmonary alveolitis and 
fibrosis, with clubbing of the fingers 
and toes.  The veteran's claims file 
should be made available to the examiner 
prior to the examination, and the 
examiner is requested to review the 
entire claims file in conjunction with 
the examination.  All necessary tests and 
studies should be performed, including 
pulmonary function testing.  The examiner 
should provide specific information 
regarding maximum exercise capacity, in 
terms of ml/kg/min of oxygen consumption.  
Also the examiner should note whether the 
veteran's disability is productive of cor 
pulmonale or pulmonary hypertension or 
requires outpatient oxygen therapy.  
Finally, the examiner should indicate 
whether the disorder at issue is 
productive of pronounced impairment, with 
extent of lesions comparable to far 
advanced pulmonary tuberculosis or 
pulmonary function tests confirming a 
markedly severe degree of ventilatory 
defect, with dyspnea at rest and other 
evidence of severe impairment of bodily 
vigor producing total incapacity.  All 
opinions and conclusions expressed must 
be set forth in a typewritten report.

3.  After completion of the above 
development, the RO should again 
adjudicate the veteran's claim of 
entitlement to an evaluation in excess of 
60 percent for pulmonary alveolitis and 
fibrosis, with clubbing of the fingers 
and toes.  If the determination remains 
adverse to the veteran, he and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
to obtain additional development and adjudication.  The Board 
intimates no opinion, either factual or legal, as to the 
ultimate outcome of this case.  No action is required of the 
veteran until he is so notified by the RO.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

 Department of Veterans Affairs

